          Case 1:19-cv-00017-SPW Document 45 Filed 03/01/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  HARTFORD LIFE INSURANCE
  COMPANY,                                             CV 19-17-BLG-SPW


                 Plaintiff,
                                                              ORDER
  vs.



  ROBERT LECOU and GARY HILL as
  personal representative ofthe ESTATE
 OF KAREN LECOU,

                  Defendants.


 and


 GARY HILL as personal
 representative ofthe ESTATE OF
 KAREN LECOU,


                  Cross-claimant,

  Vs.


 ROBERT LECOU,


                  Cross-claim Defendant.


        Before the Court is Defendant and Cross-Claimant Gary Hill's Motion for

Summary Judgment,filed in his role as personal representative ofthe Estate of
Case 1:19-cv-00017-SPW Document 45 Filed 03/01/21 Page 2 of 2
